Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance
Allowed Claims
Claims 1, 4-10, 14, 17, 22 and 31-33 are allowed over the prior art of record.

Reason for Allowance
The instant claims are drawn to a compound of Formula II:

    PNG
    media_image1.png
    137
    405
    media_image1.png
    Greyscale

The closest prior art is Weber et al. (US 5466569, pub date Nov. 14, 1995).
Weber et al. teaches general formula (I) (column 1, lines 35-45):

    PNG
    media_image2.png
    246
    475
    media_image2.png
    Greyscale


 Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above.  Hence, the claimed compounds are considered novel and unobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658